Citation Nr: 0719545	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-35 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of 
diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
videoconference hearing in December 2006.  A transcript of 
that hearing is associated with the claims folder.


REMAND

The veteran seeks service connection for residuals of 
diverticulitis.  Specifically, he required two post-service  
abdominal surgeries due to complications of diverticulitis: a 
sigmoid colectomy with Hartmann's pouch and diverting ostomy 
in March 2004, and a colostomy takedown in May 2004.  Since 
these surgeries, the veteran claims he suffers from recurrent 
abdominal cramps and must frequently change his underwear due 
to incontinence.  Service medical records show complaints of 
nausea, cramps, and diarrhea in July and August of 1985.  In 
May and June of 1990, the veteran was treated for 
constipation and hard stools.  In September 1995, the veteran 
received medical treatment after experiencing an acute onset 
of right lower quadrant abdominal pain, which was sharp and 
non-radiating.  An abdominal ultrasound showed findings 
consistent with Crohn's disease, although that condition was 
ruled out following a colonoscopy with biopsy.  The veteran 
was finally diagnosed with acute appendicitis and discharged 
from the hospital one week later.  In May 1999, the veteran 
was again treated for ongoing problems with constipation.  At 
his December 2006 videoconference hearing, the veteran 
testified that he continued to suffer from abdominal cramps 
and constipation thereafter, but did not seek further medical 
treatment because he thought his condition was normal.  

In an April 2005 statement, A. S. Philp, Major USAF, MC, the 
general and trauma surgeon at Keesler Medical Center who 
treated the veteran for his diverticulitis and its 
complications since March 2004, opined that the veteran's 
diverticulosis has likely been present for a number of years 
because it is exceedingly unlikely for such a condition to 
develop suddenly.  Dr. Philp also raised the possibility that 
dietary factors during the veteran's years of active duty 
played a part in his development of diverticular disease.  

The veteran was afforded a VA intestines examination in 
August 2005.  Although the VA examiner opined that it would 
be mere speculation to link the veteran's diverticular 
condition to his diet while in active service, the examiner 
did not offer an opinion as to whether the abdominal symptoms 
experienced by the veteran from 1985 until his separation 
from service in April 2003 were manifestations of his later 
diagnosed diverticular disease.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board finds that the 
current evidence lacks answers to several key questions 
crucial to adjudicating the appeal, as the Board needs to 
know the onset of the diverticular condition before making a 
determination on the merits of the claim.  Therefore, a 
remand is required to obtain the necessary evidence to decide 
the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative with notice that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), and with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Afford the applicable time to respond.

2. The RO should arrange for the VA 
physician who conducted the examination in 
August 2005 to review the veteran's claims 
folder in order to make a determination as 
what, if any, diverticular condition 
existed during the veteran's period of 
active service from April 1983 to April 
2003.  The physician should review the 
claims folder, with particular attention 
to service medical records; the April 2005 
statement from Dr. Philp of the Keesler 
Medical Center; and the reports of the 
March 2004 and May 2004 surgeries at the 
Kessler Medical Center.  

After reviewing the available medical 
records, the physician should be requested 
to provide a medical opinion with respect 
to the following:  Is it at least as 
likely as not that the veteran's 
diverticular condition was initially 
manifested during service or otherwise had 
its onset during the his period of 
military service?  The physician is asked 
to provide all medical bases and rationale 
pertaining to his/her opinion on this 
matter.  For purposes of answering this 
question, the physician is advised that 
the term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

In the event that the previous examiner is 
not available to provide the opinion, it 
would be appropriate to forward the claims 
folder to another qualified physician to 
render the requested opinions.  If further 
examination is thought to be necessary by 
the physician providing the opinion, such 
examination is authorized.  

3.  The RO should then readjudicate the 
issue on appeal.  If the disposition of 
any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the appropriate period 
of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




